DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Moussa et al. (US 2002/0176793 A1), herein Moussa.

In regards to claims 1 and 11,  Moussa teaches a material for solid freeform fabrication [Abstract].  The material comprises a metallic powder [Abstract].  The material comprises stainless steel powder with a combination of NiB and NiP which are used to lower the sintering temperature [Abstract, 0044, 0046-0048, 0055, 0108].  After Supersolidus Liquid Phase Sintering, the part is at about full densification [0046-0047].  This overlaps the claimed range.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

In regards to claim 9, Moussa teaches the material comprises 70 to 97 parts per hundred stainless steel with about 1 to 10 parts per hundred NiB and about 1 to 10 parts 1 to 10 parts per hundred NiP and about 1 to 15 parts per hundred iron [0044].  The boron is present in the NiB at greater than 5 wt%.  The phosphorous is present in the NiP at greater than 11 wt%.  Based on example RMF1, the NiB is 2.5 pph and the NiP is 7.5 pph.  Thus, if B is present at 5.1 wt% in the NiB then B is present in the material at (0.051*2.5)= 0.13 wt%. Thus, if P is present at 11.1 wt% in the NiP then P is present in the material at (0.11*7.5)= 0.83 wt%.  These ranges are within the claimed ranges and thus the ranges of P and B in the material are expected to overlap the claimed ranges.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Response to Arguments
Applicant’s arguments, see Pgs. 1-3, filed 06/29/2022, with respect to the rejections of claims under Kwon have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Moussa et al. (US 2002/0176793A1).

Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, Moussa is the closest prior art and Moussa expressly teaches the material is a paste for solid freeform fabrication [Abstract].  Thus, the metal material is not in a powder bed and it is not obvious that the composition of Moussa may be directly adapted to such an application.   Regarding claim 7, Moussa does not teach or suggest the paste may be a filament.  Regarding claim 8, Moussa does not teach or suggest the addition of silicon to the sintering aid material.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/           Primary Examiner, Art Unit 1784